DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 recites, inter alia, a switchable display device comprising: a backlight arranged to output light; a transmissive spatial light modulator arranged to receive the light output from the backlight, wherein the backlight provides a luminance at polar angles to the normal to the spatial light modulator greater than 45 degrees that is at most 20% of the luminance along the normal to the spatial light modulator; a display polariser arranged on a side of the spatial light modulator; an additional polariser arranged on the same side of the spatial light modulator as the display polariser; and plural retarders arranged between the additional polariser and the display polariser, a switchable liquid crystal retarder comprising: a layer of liquid crystal material and two surface alignment layers disposed adjacent to the layer of liquid crystal material and on opposite sides thereof, and at least one passive compensation retarder positioned in series with the switchable liquid crystal retarder, the at least one passive compensation retarder comprising either: at least one passive uniaxial retarder having its optical axis perpendicular to the plane of the retarder; or at least one pair of passive uniaxial retarders positioned in series and having optical axes in the plane of the retarders that are crossed.
None of the prior art of record alone or in combination discloses the claimed invention.
Seo et al. (US 2015/0286061) discloses a switchable display device comprising: a backlight arranged to output light; a transmissive spatial light modulator arranged to receive the light output from the backlight; a display polariser arranged on a side of the spatial light modulator; an additional polariser arranged on the same side of the spatial light modulator as the display polariser; and a switchable liquid crystal retarder.
Zhu et al. (US 2008/0158491) discloses at least one passive compensation retarder positioned in series with the switchable liquid crystal retarder, the at least one passive compensation retarder comprising either: at least one passive uniaxial retarder having its optical axis perpendicular to the plane of the retarder; or at least one pair of passive uniaxial retarders positioned in series and having optical axes in the plane of the retarders that are crossed.
Olczak (US 2007/0035964) discloses wherein the backlight provides a luminance at polar angles to the normal to the spatial light modulator greater than 45 degrees that is at most 20% of the luminance along the normal to the spatial light modulator.
Pirs et al. (US 2012/0002121) discloses a switchable liquid crystal retarder comprising: a layer of liquid crystal material and two surface alignment layers disposed adjacent to the layer of liquid crystal material and on opposite sides thereof.
However, neither Seo, Zhu, Olczak nor Pirs discloses plural retarders arranged between the additional polariser and the display polarizer, wherein the plural retarders comprise: a switchable liquid crystal retarder and at least one passive compensation retarder positioned in series with the switchable liquid crystal retarder, nor would it have been obvious to do so in combination.
Claims 2-22 are allowed by virtue of dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        1/28/2021